Dissenting Opinion by
Mr. Chief Justice Bell:
I disagree with the conclusion reached by the majority. It arrives at its conclusion by ignoring or misinterpreting the language of Wanson’s will. Wanson did not make an absolute and unconditional gift of the remainder of his estate to his “Romanian” relatives and friend — his gift to them was conditional and if that condition could not be fulfilled, the testator made a gift over of this remainder to Marion Hampel. The laws of Rumania prevented, at the time of his death, distribution of the estate to the Rumanian legatees, i.e., prevented them from having at that time the actual benefit, use, enjoyment and control of the property bequeathed to them. Unlike the absolute legacy in Belemecich Estate, 411 Pa. 506, 192 A. 2d 740, which the majority rely on, the remainder “did not belong” to the (primary) legatees who were behind the Iron Curtain — it was, I repeat, a conditional gift with a clear and express gift over if the condition was not fulfilled.
I would affirm the Decree of the Court below.
Dissenting Opinion by
Mr. Justice Cohen:
I find myself in disagreement with both the lower court and the majority of our Court.
*116I differ with the lower court because of its cavalier manner of disposing of appellants’ contention that the clear import of testator’s language is that only Federal or Rumanian laws are included.
Paragraph “No. 3” of the will provides: “. . . if at the time of my death the Laws of the United States of America, or the Laws of Romania prevent or prohibit the distribution of my Estate to the above-named Citizens of Romania, then . . . I . . . devise . . . the aforementioned remainder ... to my friend, Marion Hampel. . . .” This is a gift over on the condition precedent that the Laws of the United States of America or Rumania prevented or prohibited distribution at the time of the testator’s death. The phrase “Laws of the United States of America” is a recognized term referring only to Federal law. Its use in juxtaposition with references to the laws of another national entity precludes any interpretation of reference to the laws of any state. The will was apparently written by one learned in the law and cognizant of the Federal-State dichotomy of our legal system and we should not brush aside that distinction.
Therefore, if any Federal law or Rumanian law prevented distribution in 1957, at testator’s death, then the condition occurred and the gift over was effective. If, however, no such Federal or Rumanian law then prevented distribution, and since testator made no reference to the laws of this Commonwealth or of any of the states, distribution should be made as if paragraph No. 3 had been omitted from the will. That is, if the only prevention of distribution at the time of testator’s death was the “Iron Curtain Acts” of this Commonwealth, then the estate should have been administered as if the sole gift of the residue was to the five named Rumanian legatees.
The lower court failing to so read the will did not determine whether any Federal or Rumanian law pre*117vented distribution. I would, therefore, remand for adjudication on this point.
The majority followed the court below and failed to distinguish between what testator said and did not say in regard to which law was applicable, and further also failed to give due credence to the testator’s clearly stated intent regarding the time of the operation of the condition.
Assuming, arguendo, that the majority is correct in adopting the lower court’s interpretation as to which law is applicable, the majority has failed to see that testator intended that if the actual use and enjoyment of the gift could not be had at the time of his death, then the taker in default should benefit.
The clear language of the will so indicates. The words . . if at the time of my death . . .” are meaningless unless they are read to state that the gift over is effective if at that point in time distribution is prevented.
I dissent.